DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Discloser Statement (IDS) form PTO-1449.  The IDS has been considered.

Claim Objections
Claim 9 is objected to because of the following informalities:  Line 1 states “of any one of claim 1.”  This should read “of claim 1”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for active layers composed of IGZO, does not reasonably provide enablement for active layers composed of other materials.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims1.
Regarding claims 1 and 13:  Claims 1 and 13 are broad enough to encompass the use of any semiconductor material as an active layer:  Claim 1, lines 5-7 and Claim 13, lines 7-8 require “a Fermi potential of the first active sub-layer is larger than a Fermi potential of the second active sub- layer.”  However, the specification does not specifically disclose how to make or use this invention for any materials other than IGZO.  Page 13, lines 20-25 describe how to set the Fermi potential for the active layers when IGZO is used. Applicant discloses no other materials or corresponding processes for adjusting Fermi potentials, while the claims broadly encompass all known semiconductors. Also see LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733: “[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.”  The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). Also see Trustees of Boston Univ. v. Everlight Electronics Co., 896 F.3d 1357 (Fed. Cir., 2018).  The claims must be commensurate in scope with what is actually disclosed and the disclosure must provide adequate support for the full scope of the claimed invention. Applicant’s claims are not limited to any particular materials and are presently broad enough to encompass all semiconductor materials.  Applicant has not disclosed how to make or use this invention for any materials other than IGZO, for example Si, SiGe, SiC, GaAs, InP, GaN, etc… To overcome this rejection the independent claims must be limited to the IGZO disclosed in the specification. 
Regarding claims 2-7, 9-12, and 14-20:  These claims depend upon a rejected base claim and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, lines 1-5 state:  “a region of the second active sub-layer […] is converted into conductor, and a region of the first active sub-layer […] is converted into conductor.”  This is indefinite because it is unclear what is actually required or excluded by reciting “converted” (a process limitation) in this claim. Since there is no standardized process for the claimed “converted into conductor”, it is unclear what resulting structures or materials are required. The active sub-layers, already being a semiconductor material, are conductive.  For the purpose of examination, “a region […] is converted into conductor” will be interpreted as meaning “a region comprises a conductor.”  Applicant should note a semiconductor is still a conductor.
Claim 17 states (lines 2-5):  “converting a region of the second active sub-layer […] into conductor, and converting a region of the first active sub-layer […] into conductor.”  This is indefinite as it is unclear what the regions are converted into or how as there is no standardized process for “converting […] into conductor”.  Further noting the active sub-layers are already understood to be conductive, it is unclear what is required or excluded by the claimed converting.  For the purpose of examination, this is understood to read on any doping, alloying, material replacement, or plasma treatment process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0263783 A1, Yamazaki et al. (“Yamazaki’783”).
Regarding Claims 1 and 13:  Yamazaki’783 discloses (Figure 5A):  an active layer (108, pars. [0148], [0157]-[0161], [0201]-[0203]) and a gate insulating layer (110, Pars. [0105], [0132]), wherein the active layer comprises a first active sub-layer (108_2, par. [0106]) and a second active sub-layer (108_3, Id.) which are arranged in a stacked manner, the second active sub-layer is between the gate insulating layer (110) and the first active sub-layer (108_2).
While Yamazaki’783 does not explicitly disclose a Fermi potential of the first active sub-layer is larger than a Fermi potential of the second active sub-layer, a maximum thickness of a depletion region in the first active sub-layer is equal to a thickness of the first active sub-layer, and a maximum thickness of a depletion region in the second active sub-layer is equal to a thickness of the second active sub-layer, it is noted that Yamazaki’783 does disclose the sub-layers are formed with the same materials under the same conditions as disclosed by Applicant.  Specifically, Yamazaki’783 discloses that 108_2 is an IGZO film formed with a lower oxygen partial pressure than 108_3 (Pars. [0217]-[0218], [0226]-[0229]).  The instant application (p. 13, lines 20-25) disclose “when an oxide semiconductor material thin film is prepared, an increase of the oxygen partial pressure will lead to a decrease in oxygen vacancies in a finally formed thin film, and since carriers of the oxide semiconductor material originate from the oxygen vacancies, carrier concentration of the thin film decreases, and a Fermi potential of the thin film decreases.“  Page 13, line 26 through page 14, line 1 describe the application of this in an embodiment.  Since Yamazaki’783 discloses substantially the same composition and structure as the instant application, the same device is expected to have the same properties and function as claimed.  (see MPEP §2112.01 (I)).  Further noting the claimed depletion regions are a function of an applied voltage, i.e. the manner of operating the device, and do not structurally distinguish this device from the prior art device (see MPEP §2114 (II)).
Thus it would be obvious to a person of ordinary skill in the art that Yamazaki’783’s disclosure is such that a Fermi potential of the first active sub-layer is larger than a Fermi potential of the second active sub- layer, a maximum thickness of a depletion region in the first active sub-layer is equal to a thickness of the first active sub-layer, and a maximum thickness of a depletion region in the second active sub-layer is equal to a thickness of the second active sub-layer.
Regarding Claim 2:  The TFT of claim 1 is unpatentable over Yamazaki’783, as described above.  Yamazaki’783 (Figure 5A) discloses a gate electrode (112, Pars. [0131], [0201]-[0202]).  Regarding the rest of the claim regarding the applied voltage:  The remainder of claim 2 is drawn to the manner of operating the device and does not distinguish the claimed invention in terms of structure.  It is obvious the same structure can be operated in the same manner and will function the same. See MPEP §2114 (II):  “The manner of operating the device does not differentiate apparatus claim from the prior art.”  “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
Regarding Claim 3:  The TFT of claim 2 is unpatentable over Yamazaki’783, as described above.  Regarding the applied voltage and corresponding depletion region, claim 3 is drawn to the manner of operating the device and does not distinguish the claimed invention in terms of structure.  It is obvious the same structure can be operated in the same manner and will function the same. See MPEP §2114 (II). 
Regarding Claim 4:  The TFT of claim 3 is unpatentable over Yamazaki’783, as described above.  Regarding the applied voltage and corresponding depletion region, claim 4 is drawn to the manner of operating the device and does not distinguish the claimed invention in terms of structure. It is obvious the same structure can be operated in the same manner and will function the same. See MPEP §2114 (II).
Regarding Claim 5:  The TFT of claim 1 is unpatentable over Yamazaki’783, as described above.  Yamazaki’783 further discloses (Figure 5A) wherein the second active sub-layer (108_3) is in direct contact with the gate insulating layer (110).
Regarding Claim 6:  The TFT of claim 1 is unpatentable over Yamazaki’783, as described above.  While Yamazaki’783 does not explicitly disclose wherein carrier concentration of the first active sub-layer is greater than carrier concentration of the second active sub- layer, we note that as with claim 1 above, Yamazaki’783’s disclosure has substantially the same composition and structure as the apparatus of the instant application.  This being the case, it may be concluded that Yamazaki’783’s disclosure has substantially identical properties. Thus it would be obvious to a person of ordinary skill in the art that Yamazaki’783’s disclosure is such that carrier concentration of the first active sub-layer is greater than carrier concentration of the second active sub- layer since this is a result of forming the layers under different oxygen partial pressures just as Yamazaki’783 forms the layers (also see MPEP §2112.01(I)).
Regarding Claim 7:  The TFT of claim 6 is unpatentable over Yamazaki’783, as described above.  Yamazaki’783 further discloses (Par. [0106]) wherein the first active sub-layer (108_2) and the second active sub-layer (108_3) are made of a same material which comprises an oxide semiconductor material.
Regarding Claim 8:  The TFT of claim 7 is unpatentable over Yamazaki’783, as described above.  Yamazaki’783 further discloses (Par. [0106]) wherein the oxide semiconductor material comprises indium gallium zinc oxide.
Regarding Claim 9:  The TFT of any one of claim 1 is unpatentable over Yamazaki’783, as described above.  Yamazaki’783 further discloses (Figure 5A) further comprising: a gate electrode (112 Pars. [0131], [0201]-[0202]) on a side of the gate insulating layer (110) facing away from the active layer (108), a source electrode (120a) and a drain electrode (120b Par. [0131]) both electrically connecting to the active layer (108).  They connect to region 108n of active layer 108 via holes 141a and 141b (Par. [0130).
Regarding Claim 10: Claim 10 is a product-by-process claim.  A product-by-process claim is a product claim. Applicant has merely chosen to define the claimed product by the process by which it was made.  It has been well established that process limitations do not impart patentability to an old/obvious product.  Process limitations are significant only to the extent that they distinguish the claimed product over the prior art product.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir.1985).  In this case, the claimed “converting to conductor” need not be formed by a process of converting, all that is required is the presence of a conductor in the structure as claimed.  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).
The TFT of claim 10 is unpatentable over Yamazaki’783, as described above.  Yamazaki’783 further discloses (Figure 5A) wherein the TFT is a top gate type TFT (Pars. [0171], [0201]-[0202]), a region (108n, portion extending from 108_3) of the second active sub-layer (108_3) which is not covered by the gate insulating layer (110) is a conductor, and a region (108n, portion extending from 108_2) of the first active sub-layer (108_2) which is not covered by an orthogonal projection of the gate insulating layer on the first active sub-layer is a conductor.  Fig. 9A, and Pars. [0227]-[0228] discloses that layers 108_1a, 108_2a, and 108_3a can include IGZO, while Figure 10C and Par. [0252] disclose that part of these become region 108n.
Regarding Claim 11:  The TFT of claim 1 is unpatentable over Yamazaki’783, as described above.  Yamazaki’783 further discloses (Fig. 33-34) an array substrate (701, substrate comprising the TFT (Pars. [0448], [0447], [0451]).
Regarding Claim 12:  The array substrate of claim 11 is unpatentable over Yamazaki’783, as described above.  Yamazaki’783 further discloses (Fig. 33-34) a display device (700), comprising the array substrate (701) of claim 11 (Par. [0448]).
Regarding Claim 14:  The manufacturing method of claim 13 is unpatentable over Yamazaki’783, as described above.  Yamazaki’783 further discloses (Fig. 9A, Pars. [0201]-[0202], [0208]-[0209]) wherein forming the active layer comprises: forming a first active material thin film (“second oxide semiconductor film”); forming a second active material thin film (“third oxide semiconductor film”); and performing a patterning process (“processed into an island shape”) on the first active material thin film and the second active material thin film to form a pattern of the first active sub-layer (108_2a) and a pattern of the second active sub-layer (108_3a). Note that 108_2a and 108_3a become 108_2 and 108_3, respectively, per Par. [0208].

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0263783 A1, Yamazaki et al. (“Yamazaki’783”) as applied to claims 13 and 14 above, and further in view of US 2015/0179774 A1, Yamazaki et al. (“Yamazaki’774”).
Regarding Claim 15:  The manufacturing method of claim 14 is unpatentable over Yamazaki’783 as described above.  Yamazaki’783 further discloses (Figure 9A and Pars. [0201]-[0202], [0208], and [0209]), wherein the first active material thin film (“second oxide semiconductor film”, becoming 108_2a, Par. [0209]) and the second active material thin film (“third oxide semiconductor film”, becoming 108_3a, Par. [0209]) are made of a same material (Pars. [0228] and [0229] disclose that 108_2a and 108_3a may both be made of IGZO).  Yamazaki’783 further discloses forming the first active material thin film comprises: forming the first active material thin film 108_2a by sputtering (“a sputtering method”) in a process environment with an oxygen partial pressure of a first preset value al (Par. [0228] discloses a range of oxygen flow rate used in the sputtering apparatus, which is approximately equivalent to setting the oxygen partial pressure where other parameters fixed); forming the second active material thin film comprises: forming the second active material thin film by magnetron sputtering in a process environment with an oxygen partial pressure of a second preset value a2 (Par [0229] discloses a range of oxygen flow rates, approximately equivalent to setting the oxygen partial pressure where other parameters are fixed, used for 108_3a different from the range used for 108_2a), wherein the first preset value a1 and the second preset value a2 satisfy:  a1  [0, 60%] (Par. [0218] discloses a range of oxygen flow rates a1  [0, 20%], lying entirely within the instant range.) and a1 is less than a2 (Par. [0217], explicitly calling the parameter the partial pressure.).  
Yamazaki’783 is silent regarding the source for the sputtering method.  A person of ordinary skill in the art would be motivated to look to related art to teach suitable methods for performing the sputtering disclosed by Yamazaki’783. Yamazaki’774, in the related art of semiconductor transistors,  teaches magnetron sputtering is suitable for forming the IGZO layers.  (Par. [0393] discloses the use of a magnetron for sputtering, Par. [0183] discloses that semiconductor layer (106) may be formed by sputtering, and Par. [0183] discloses that semiconductor layer (106) may be made of IGZO.)  It would be obvious to use a technique such as the magnetron sputtering method of Yamazaki’774 to form the apparatus of Yamazaki’783.
Yamazaki’783 is silent regarding a2 within the range of 0 to 60%.  Yamazaki’774 discloses in Pars. [0531]-[0535] a method of forming a sample of two oxide semiconductor films, wherein the two films are sputtered with differing oxygen flow proportions (approximately equivalent to oxygen partial pressure) and the film sputtered with the higher oxygen flow proportion is sputtered with an oxygen flow proportion of 33% (Par. [0535]), within the range of 0 to 60%.
Yamazaki’783 discloses in Par. [0221] that the oxygen flow ratio (approximately equivalent to the partial pressure) affects the crystallinity of the resulting film.  Par. [0127] discloses that this affects carrier density and thus conductivity.  The instant application, page 13 line 26 through page 14 line 1, discloses that the oxygen partial pressure used for formation affects the Fermi potential.  Thus oxygen partial pressure is a result effective variable.  This being the case, a person of ordinary skill in the art before the effective filing date could, in light of Yamazaki’783 and Yamazaki’774, arrive within the range specified in the claim via routine optimization.  See MPEP §2144.05 (II):  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 16:  The manufacturing method of claim 15 is unpatentable over Yamazaki’783 in light of Yamazaki’774, as described above.  Yamazaki’783 further discloses wherein forming the gate insulating layer (110_0) and forming the active layer (108) comprise: forming the first active material thin film (“second oxide semiconductor film”) on a base substrate (102, Figure 9A, Par. [0209]); forming a second active material thin film (“third oxide semiconductor film”) on a side of the first active material thin film facing away from the base substrate (102, Figure 9A, Par. [0209]); performing a pattern process (“processed into an island shape”) on the first active material thin film and the second active material thin film to form the pattern of the first active sub-layer (108_2a) and the pattern of the second active sub-layer (108_3a); forming a gate insulating material thin film (110_0) on a side of the second active sub-layer (108_3a) facing away from the base substrate 102 (Figure 9B, Par. [0235]); and performing a pattern process (“etched”) on the gate insulating material thin film to form a pattern of the gate insulating layer. (Figure 9C, Par. [0242] has it partly etched, then it is further etched in Figure 10B, par. [0249].)
Regarding Claim 17:  The manufacturing method of claim 16 is unpatentable over Yamazaki’783 in light of Yamazaki’774, as described above.  Yamazaki’783 further discloses (Fig. 10C, par. [0252]) converting a region of the second active sub-layer (108_2a) which is not covered by the gate insulating layer (110) into conductor (108n), and converting a region of the first active sub-layer (108_3a) which is not covered by an orthogonal projection of the gate insulating layer (110) on the first active sub-layer into conductor (108n). (Par. [0162] discloses increasing the concentration of the impurity in the region.)
Regarding Claim 18:  The manufacturing method of claim 17 is unpatentable over Yamazaki’783 in light of Yamazaki’774, as described above.  Yamazaki’783 further discloses forming a gate electrode (112_0, becoming 112) on a side of the gate insulating layer (110_0, becoming 110) facing away from the base substrate (102, Figure 9D, 10A, 10B, Pars. [0244]-[0251]); forming an interlayer dielectric layer (116, “insulating film”) (Figure 10C, Par. [0252].  Note Par. [0162] discloses film (116) may be formed using silicon nitride, which page 16, lines 9-10 of the instant application discloses the interlayer dielectric layer may include) on a side of the gate electrode (112) facing away from the base substrate (102, Labelled in figure 9A.), wherein via holes (141a and 141b, “openings”, Figure 11B and par. [0257]) connected to the second active sub-layer (108_3, via region 108n, labelled in Figure 10C) are formed in the interlayer dielectric layer (116); and forming a source electrode (120a) and a drain electrode (120b, Par. [0131].) on a side of the interlayer dielectric layer (116) facing away from the base substrate (102), wherein the source electrode (120a) and the drain electrode (120b) are connected to the second active sub-layer (180_3, via region 180n) through the via holes (141a and 141b, “openings”), respectively.


Claims 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0263783 A1, Yamazaki et al. (“Yamazaki’783”).
Regarding 13, alternative to the above:  Yamazaki‘783 discloses (Figure 2B):  an active layer (108, paras. [0148], [0169]) and a gate insulating layer (gate insulator 104 paras. [0168]-[0171]), wherein the active layer comprises a first active sub-layer (108_2, par. [0106]) and a second active sub-layer (108_1, Id.) which are arranged in a stacked manner, the second active sub-layer is between the gate insulating layer (104) and the first active sub-layer (108_2).
While Yamazaki’783 does not explicitly disclose a Fermi potential of the first active sub-layer is larger than a Fermi potential of the second active sub- layer, a maximum thickness of a depletion region in the first active sub-layer is equal to a thickness of the first active sub-layer, and a maximum thickness of a depletion region in the second active sub-layer is equal to a thickness of the second active sub-layer, it is noted that Yamazaki’783 does disclose the sub-layers are formed with the same materials under the same conditions as disclosed by Applicant.  Specifically, Yamazaki’783 discloses that 108_2a is an oxide semiconductor film formed with a lower oxygen partial pressure than 108_1a (para. [0217]).  Paragraph [0252] discloses that these become 108_2 and 108_1, respectively.  The instant application (p. 13, lines 20-25) disclose “when an oxide semiconductor material thin film is prepared, an increase of the oxygen partial pressure will lead to a decrease in oxygen vacancies in a finally formed thin film, and since carriers of the oxide semiconductor material originate from the oxygen vacancies, carrier concentration of the thin film decreases, and a Fermi potential of the thin film decreases.“  Page 13, line 26 through page 14, line 1 describe the application of this in an embodiment.  Since Yamazaki’783 discloses substantially the same composition and structure as the instant application, the same device is expected to have the same properties and function as claimed (see MPEP §2112.01 (I)).  Further noting the claimed depletion regions are a function of an applied voltage, i.e. the manner of operating the device, and do not structurally distinguish this device from the prior art device (see MPEP §2114 (II)).
Regarding Claim 19:  The manufacturing method of claim 13 is unpatentable over Yamazaki’783, as described above.  Yamazaki’783 further discloses (Figure 9A, Pars. [0208]-[0209]) wherein forming the gate insulating layer (104) and forming the active layer (108) comprise: forming, on a base substrate (102), a gate insulating material thin film (104) as the gate insulating layer; forming a second active material thin film (108_1a) on a side of the gate insulating layer (104) facing away from the base substrate (102); forming a first active material thin film (108_2a) on a side of the second active material thin film (108_1a) facing away from the base substrate; and performing a patterning process (“processed into an island shape”) on the first active material thin film and the second active material thin film to form a pattern of the first active sub-layer and a pattern of the second active sub-layer (Par. [0209]).
Regarding Claim 20:  The manufacturing method of claim 19 is unpatentable over Yamazaki’783, as described above.  Yamazaki’783 further discloses (Figure 9A, Pars. [0208]-[0209]), wherein before forming the gate insulating material thin film (104) on the base substrate, the manufacturing method further comprises: forming a gate electrode (106, “conductive film” which becomes a gate electrode, Par. [0171]) on the base substrate (102). Yamazaki’783 further discloses (Figure 11C, Par. [0259]) after performing the patterning process on the first active material thin film and the second active material thin film the manufacturing method further comprises: forming a source electrode (120a) and a drain electrode (120b, Par. [0131].) on a side of the first active sub-layer (“second oxide semiconductor film”) facing away from the base substrate (102, the base substrate is labelled in Figure 9A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER H HENDERSON whose telephone number is (571)272-4210. The examiner can normally be reached M-Th 8:30-6, every other F 8:30-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michelle Iacoletti can be reached on (571) 270-5789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.H./Examiner, Art Unit 4185                                                                                                                                                                                                        

/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note this is a scope of enablement rejection (see MPEP §2164.08), and not an enablement rejection (see MPEP §2164.01(a)).